Citation Nr: 0729779	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-28 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by muscle and joint pain, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a 
neuropsychological condition, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by sinus and throat problems, to include as due to 
an undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
condition, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by gastrointestinal problems, to include as due to 
an undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by extreme dental decay, to include as due to an 
undiagnosed illness.

7.  Entitlement to an initial disability rating greater than 
10 percent for varicosities, left lower extremity.  

8.  Entitlement to an initial disability rating greater than 
10 percent for varicosities, right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to June 1991.  
The record indicates that the veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War in 
August 1990 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Board notes that the veteran's August 2004 VA Form 9 
included the issues of entitlement to service connection for 
psoriasis and varicocele with chronic testicular pain.  
However, the RO resolved these issues in the veteran's favor 
in a February 2006 rating decision, such that these matters 
are not currently before the Board.  



REMAND

The veteran seeks service connection for a neuropsychological 
condition, to include as due to an undiagnosed illness, in 
addition to various other conditions.  

The record contains the report of an August 2003 VA mental 
disorders examination in which the examiner diagnosed the 
veteran with bipolar disorder.  The examiner further opined 
that the veteran's mood instability, agitation, pressured 
thoughts, and depression are part of his larger bipolar 
disorder.  Although the examiner did not opine as to a 
definite etiology of the veteran's bipolar disorder, he 
listed several stressful events in the veteran's life which 
may have contributed to his condition, including the recent 
death of his father, the death of his wife approximately two 
years prior to the examination, and his increasing medical 
difficulties.  However, the examiner indicated that the 
veteran's claims file was not available for review at the 
time of the examination.  The claims folder contains evidence 
which is relevant to the question of the etiology and onset 
of the veteran's bipolar disorder.  In particular, the 
veteran's service medical records reveal that the veteran was 
seen by a Clinical Social Worker in the Family Advocacy 
Program in April 1990 for anxiety and depression as a result 
of martial problems and allegations of spousal abuse.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  In this 
case, the duty for a more detailed medical opinion has been 
triggered.  A remand is required to secure this evidence.  

In addition, the Board notes that review of the claims folder 
reveals correspondence dated in July 2004 from the Social 
Security Administration (SSA) indicating that the veteran was 
in receipt of disability benefits.  In November 2005, the 
veteran refused a VA dental examination because he was 
receiving an award from the SSA and no longer felt he needed 
the VA examination.  VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
The duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
On remand, the RO should attempt to secure any available 
records concerning the veteran's SSA disability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
attempt to obtain records of the veteran's 
disability benefits, to include any 
disability determinations and associated 
medical records. 

2.  The RO should then arrange for a 
psychiatric examination for the purpose of 
determining the etiology and onset of the 
veteran's bipolar disorder.  The claims 
folder must be reviewed and the 
physician's report must state that such 
review was accomplished.  The physician is 
asked to review the record, to include all 
service medical records and all post-
service records concerning the diagnosis 
and treatment of the veteran's 
psychological disorders.  The physician is 
asked to offer an opinion as to whether it 
is as least as likely as not that the 
veteran's current bipolar disorder had its 
onset during service, particularly in 
April 1990 when the veteran was noted to 
suffer from depression and anxiety as a 
result of marital problems.  The opinion 
should include a complete explanation, 
with reference to the evidence of record 
and medical principles as needed.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


